IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20853
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARCUS LYNN JOHNS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-574-1
                      --------------------
                        January 16, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The court-appointed counsel for Marcus Lynn Johns has moved

for leave to withdraw and has filed a brief and supplemental

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Johns has received a copy of counsel’s motion and briefs, but he

has not filed a response.   Our review of the brief and the record

discloses no nonfrivolous issue for appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20853
                               -2-

further responsibilities, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.